In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-17-00410-CR

NORRIS DEWAYNE MCDOWELL,                      §    On Appeal from Criminal District
Appellant                                          Court No. 1
                                              §

                                              §    of Tarrant County (1510985R)

V.                                            §    November 29, 2018

                                              §    Opinion by Chief Justice Sudderth

THE STATE OF TEXAS                            §    (nfp)


                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We reverse the trial court’s judgment and

remand this case to the trial court for a new trial.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By __/s/ Bonnie Sudderth_______________
                                           Chief Justice Bonnie Sudderth